Title: To Alexander Hamilton from William Seton, 30 June 1791
From: Seton, William
To: Hamilton, Alexander



[New York] 30th. June 1791
Sir

I have been honored this afternoon with your Letter of the 28th. authorising the receipt at this Bank of the further Sum of 60,000 Dollars in addition to the 100,000 towards the Subscriptions to the Bank of the United States.
I have the pleasure to say the whole and entire Sum of 160,000 Dollars is engaged and I expect will be actually deposited in the course of tomorrow & Certificates granted for the same.
This Money I have carried to the credit of the United States in a Separate Account in our Books, and wish to receive your instructions whether it is to remain so, or be passed to the Treasurers Account.
I have the honor to be with great respect Sir Your Obed Hue Serv
